 



Exhibit 10.2
 
EXHIBIT A to Unit Purchase Agreement
 
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
RIO VISTA ENERGY PARTNERS L.P.
AND
THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I   DEFINITIONS     1                
Section 1.01
  Definitions     1  
Section 1.02
  Registrable Securities     3  
Section 1.03
  Rights and Obligations     3  
 
            ARTICLE II   REGISTRATION RIGHTS     3  
 
           
Section 2.01
  Shelf Registration     3  
Section 2.02
  Piggyback Rights     6  
Section 2.03
  Underwritten Offerings     8  
Section 2.04
  Sale Procedures     9  
Section 2.05
  Cooperation by Holders     12  
Section 2.06
  Restrictions on Public Sale by Holders of Registrable Securities     13  
Section 2.07
  Expenses     13  
Section 2.08
  Indemnification     14  
Section 2.09
  Rule 144 Reporting     16  
Section 2.10
  Transfer or Assignment of Registration Rights     16  
Section 2.11
  Limitation on Subsequent Registration Rights     16  
 
            ARTICLE III   MISCELLANEOUS     17  
 
           
Section 3.01
  Communications     17  
Section 3.02
  Successor and Assigns     18  
Section 3.03
  Assignment of Rights     18  
Section 3.04
  Recapitalization, Exchanges, Etc. Affecting the Units     18  
Section 3.05
  Aggregation of Purchased Units     18  
Section 3.06
  Specific Performance     18  
Section 3.07
  Counterparts     19  
Section 3.08
  Headings     19  
Section 3.09
  Governing Law     19  
Section 3.10
  Severability of Provisions     19  
Section 3.11
  Entire Agreement     19  
Section 3.12
  Amendment     19  
Section 3.13
  No Presumption     19  
Section 3.14
  Obligations Limited to Parties to Agreement     20  
Section 3.15
  Interpretation     20  
Section 3.16
  Equal Treatment of Purchasers.     20  

 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 3, 2007, by and among Rio Vista Energy Partners L.P., a Delaware
limited partnership (the “Partnership”), and each of the Purchasers set forth on
Exhibit A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Unit Purchase Agreement, dated
as of November 29, 2007, by and among the Partnership and the Purchasers (the
“Purchase Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Effective Date Deadline” means the date that is 180 days after the Closing
Date.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
“General Partner” means Rio Vista GP LLC, a Delaware limited liability company
and the general partner of the Partnership.
“Holder” means the record holder of any Registrable Securities.
“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means the product of (a) $11.25 and (b)(i) the
number of Purchased Units purchased by such Purchaser, if no Rule 415 Event
occurs, or (ii) in the event of a Rule 415 Event, (A) the number of Units
purchased by such Purchaser that are Covered Registrable Securities that have
not been registered by the Target Effective Date, plus (B) the number of Units
purchased by such Purchaser that are not Covered Registrable Securities that
have not been registered by the Effective Date Deadline (in each case, subject
to adjustment for unit splits, combinations and similar events).

 

1



--------------------------------------------------------------------------------



 



“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
“Nasdaq” means The Nasdaq National Market.
“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(p) of this Agreement.
“Registrable Securities” means: (i) the Purchased Units and (ii) any Units
issued as Liquidated Damages pursuant to Section 2.01 of this Agreement, if any,
all of which Registrable Securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions hereof.
“Registration Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.
“Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.08(a) of this Agreement.
“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time, including as permitted by Rule 415 under the Securities Act (or
any similar provision then in force under the Securities Act).

 

2



--------------------------------------------------------------------------------



 



“Target Effective Date” means the date that is the earlier of the filing of the
Form 10-K for the year ended December 31, 2007 but no later than April 14, 2008.
“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security with respect to a Purchaser upon the first to occur of the
following events: (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of by such Purchaser pursuant to
such effective registration statement; (b) when such Registrable Security has
been disposed of by such Purchaser pursuant to any section of Rule 144 (or any
similar provision then in force) under the Securities Act; (c) when such
Registrable Security can be disposed of by such Purchaser pursuant to Rule 144
(or any similar provision then in force) under the Securities Act; (d) when such
Registrable Security is held by the Partnership or one of its subsidiaries; or
(e) when such Registrable Security has been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.10 hereof.
Section 1.03 Rights and Obligations. Except for the rights and obligations under
Section 2.08 herein, all rights and obligations of each Purchaser under this
Agreement, and all rights and obligations of the Partnership under this
Agreement with respect to such Purchaser, shall terminate when such Purchaser is
no longer a Holder.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01 Shelf Registration.
(a) Deadline To Become Effective. As soon as practicable following the Closing
Date, but in any event within 90 days after the Closing Date, the Partnership
shall prepare and file a Shelf Registration Statement under the Securities Act
with respect to all of the Registrable Securities. The Shelf Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form of the Commission as shall be selected by the Partnership. The
Partnership shall use its best efforts to cause the Shelf Registration Statement
to become effective no later than the Target Effective Date. The Partnership
will use its best efforts to cause the Shelf Registration Statement filed
pursuant to this Section 2.01 to be continuously effective under the Securities
Act until the earlier of (i) the date as of which all such Registrable
Securities are sold by the Purchasers and any transferee or assignee who was
transferred or assigned rights under this Agreement in accordance with
Section 2.10 and (ii) the date as of which all Registrable Securities cease to
be Registrable Securities pursuant to Section 1.02 of this Agreement (the
“Effectiveness Period”). The Shelf Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Shelf Registration Statement, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that the Shelf Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, the
Partnership shall provide the Purchasers with written notice of the
effectiveness of the Shelf Registration Statement.

 

3



--------------------------------------------------------------------------------



 



(b) Failure To Become Effective. Subject to the terms of Section 2.01(g) below,
if the Shelf Registration Statement required by Section 2.01 does not become or
is not declared effective as to all or any portion of the Registrable Securities
on or before the Target Effective Date (or the Effective Date Deadline in the
event of a Rule 415 Event, as applicable), then each Purchaser shall be entitled
to a payment (with respect to the Registrable Securities of each such
Purchaser), as liquidated damages and not as a penalty, of 1.00% of the
Liquidated Damages Multiplier per each non-overlapping 30-day period following
the Target Effective Date (or the Effective Date Deadline in the event of a
Rule 415 Event, as applicable) (the “Liquidated Damages”) until such filing
failure is cured or until the date two (2) years after the Closing Date;
provided, that the Liquidated Damages for any period of less than 30 days shall
be prorated by multiplying the Liquidated Damages to be paid in a full 30-day
period by a fraction, the numerator of which is the number of days for which
such liquidated damages are owed, and the denominator of which is 30; provided,
further, that if there is a change in the Law or accounting principles generally
accepted in the United States that would result in the Purchased Units being
treated as debt securities instead of equity securities for purposes of the
Partnership’s financial statements because of the Liquidated Damages, then the
aggregate amount of the Liquidated Damages payable by the Partnership under this
Agreement to each Purchaser shall not exceed the maximum amount of the
Liquidated Damages Multiplier with respect to such Purchaser allowed for the
Purchased Units not to be treated as debt securities for purposes of the
Partnership’s financial statements. The Liquidated Damages payable pursuant to
the immediately preceding sentence shall be payable within ten (10) Business
Days after the end of each such non-overlapping 30-day period. Any Liquidated
Damages shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if the Partnership certifies that it is unable to pay
Liquidated Damages in cash or immediately available funds because such payment
would result in a breach under a credit facility or other debt instrument filed
as exhibits to the Partnership SEC Documents, then the Partnership may pay the
Liquidated Damages in kind in the form of the issuance of additional Units. Upon
any issuance of Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file a new Shelf Registration Statement or any existing Shelf
Registration Statement adding such Units to such Shelf Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with Nasdaq to list such additional Units. The determination
of the number of Units to be issued as Liquidated Damages shall be equal to the
amount of Liquidated Damages divided by the volume weighted average closing
price of the Partnership’s Units on Nasdaq for the ten (10) trading days
immediately preceding the date on which the Liquidated Damages payment is due,
less a discount of 5.0%. The payment of Liquidated Damages to a Purchaser shall
cease as to any Registrable Securities that cease to be Registrable Securities
as provided in Section 1.02 above, or at such time as the Purchased Units can be
disposed of by such Purchaser pursuant to Rule 144(k) (or any similar provision
then in force) under the Securities Act.

 

4



--------------------------------------------------------------------------------



 



(c) Waiver of Liquidated Damages. If the Partnership is unable to cause a Shelf
Registration Statement to become effective by the Target Effective Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, which may be granted by the consent of the Holders of a majority of the
outstanding Registrable Securities, in their sole discretion, and which such
waiver shall apply to all the Holders of Registrable Securities.
(d) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement but may
settle any previously made sales of Registrable Securities) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Shelf Registration
Statement for a period that exceeds an aggregate of 30 days in any 90-day period
or 90 days in any 365-day period, in each case, exclusive of days covered by any
lock-up agreement executed by a Purchaser in connection with any Underwritten
Offering. Upon disclosure of such information or the termination of the
condition described above, the Partnership shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.
(e) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Shelf
Registration Statement as a result of a suspension pursuant to Section 2.01(d)
of this Agreement in excess of the periods permitted therein or (ii) the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective without being
succeeded by a post-effective amendment to the Shelf Registration Statement, a
supplement to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the
suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission, but not including any day on which a suspension is
lifted or such amendment, supplement or report is filed and declared effective,
if applicable, the Partnership shall pay the Holders an amount equal to the
Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period or (y) the day after the Shelf Registration
Statement ceased to be effective or failed to be useable for its intended
purposes, as liquidated damages and not as a penalty. For purposes of this
Section 2.01(e), a suspension shall be deemed lifted on the date that notice
that the suspension has been lifted is delivered to the Holders pursuant to
Section 3.01 of this Agreement. The parties confirm and agree that as long as a
Shelf Registration Statement is effective as to certain Registrable Securities,
the registration of such Registrable Securities shall not give rise to any
Liquidated Damages even if the Partnership or any Purchaser deems it inadvisable
to sell such Registrable Securities.

 

5



--------------------------------------------------------------------------------



 



(f) Claw-Back of Units. The Partnership may exclude Registrable Securities from
the Registration Statement if required by the Commission in order for the
Commission to declare the Registration Statement effective; provided, however,
that the Partnership will use its best efforts to file and have declared
effective a subsequent Registration Statement that includes the Registrable
Securities excluded from the initial Registration Statement at such time as it
may do so in accordance with the Securities Act as interpreted by the
Commission, but in any event no later than the Effective Date Deadline. With
respect to any Registrable Securities that are not included in the initial
Registration Statement or a subsequent Registration Statement by the Target
Effective Date or the Effective Date Deadline, as applicable, the Partnership
shall be required to pay the Purchasers the Liquidated Damages in accordance
with Section 2.01(b) of this Agreement.
(g) No Obligation for Primary Offering by Purchasers. If (i) the Commission
deems the registration of any Registrable Securities to be a primary offering by
the Partnership or the Purchasers and (ii) the Commission prohibits the use of
Rule 415 under the Securities Act (or any similar provision then in force) to
sell all or a portion of the Registrable Securities on a delayed or continuous
basis (a “Rule 415 Event”), then the Partnership shall no later than the Target
Effective Date, cause a Shelf Registration Statement to become effective that
covers the maximum number of Registrable Securities capable of registration (the
“Covered Registrable Securities”) using Rule 415 under the Securities Act to
sell the Registrable Securities on a delayed or continuous basis. If such
Registration Statement is not declared effective by the Target Effective Date,
then the Partnership shall be required to pay the Purchasers the Liquidated
Damages in accordance with Section 2.01(b) of this Agreement. The Purchasers
hereby acknowledge that the Partnership has granted registration rights as to
its Common Units on a pari passu basis with the Registrable Securities as
described in Schedule 3.02(g) of the Purchase Agreement (the “Additional
Securities”); and in the event any Registrable Securities are excluded from the
coverage of the Shelf Registration Statement as a result of the inclusion of
such Additional Securities, the sole remedy of the Purchasers shall be the
Partnership’s payment of Liquidated Damages in respect of the Registrable
Securities not so registered as herein provided.
Section 2.02 Piggyback Rights.
(a) Participation. If at any time the Partnership proposes to file (i) a shelf
registration statement other than the Shelf Registration Statement contemplated
by Section 2.01, (ii) a prospectus supplement to an effective shelf registration
statement, other than the Shelf Registration Statement contemplated by
Section 2.01 of this Agreement, and Holders may be included without the filing
of a post-effective amendment thereto, or (iii) a registration statement, other
than a shelf registration statement, in either case, for the sale of Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (including, but not limited to, notification by
electronic mail) of such proposed Underwritten Offering to each Holders holding
$250,000 or more of Purchased Units based on the purchase price per unit under
the Purchase Agreement and such notice

 

6



--------------------------------------------------------------------------------



 



shall offer such Holders the opportunity to include in such Underwritten
Offering such number of Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
if the Partnership has been advised by the Managing Underwriter that the
inclusion of Registrable Securities for sale for the benefit of the Holders will
have a material adverse effect on the price, timing or distribution of the Units
in the Underwritten Offering, then (a) the Partnership shall not be required to
offer such opportunity to the Holders or (b) if any Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.02(b); and provided, further, that the Partnership shall not be
obligated to include any Registrable Securities in any Underwritten Offering
unless the Holders request inclusion of at least $1.0 million of Registrable
Securities in the aggregate in such Underwritten Offering. Any notice required
to be provided in this Section 2.02(a) to Holders shall be provided on a
Business Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by the Holder. Each such Holder shall then have three (3) Business
Days after receiving such notice to request inclusion of Registrable Securities
in the Underwritten Offering, except that such Holder shall have one
(1) Business Day after such Holder confirms receipt of the notice to request
inclusion of Registrable Securities in the Underwritten Offering in the case of
a “bought deal” or “overnight transaction” where no preliminary prospectus is
used. If no written request for inclusion from a Holder is received within the
specified time, each such Holder shall have no further right to participate in
such Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Partnership shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal up to and including the time of pricing of such
Underwritten Offering. Notwithstanding the foregoing, any Holder holding
$1,000,000 or more of Purchased Units, based on the purchase price per unit
under the Purchase Agreement, may deliver written notice (an “Opt Out Notice”)
to the Partnership requesting that such Holder not receive notice from the
Partnership of any proposed Underwritten Offering; provided, that, such Holder
may later revoke any such Opt Out Notice. Following receipt of an Opt Out Notice
from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Partnership pursuant to this Section 2.02(a).

 

7



--------------------------------------------------------------------------------



 



(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Units included in an Underwritten Offering involving
Included Registrable Securities advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Units offered or the market for the Units, then the Units to
be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
the Partnership can be sold without having such adverse effect, with such number
to be allocated (i) first, to the Partnership, (ii) second, pro rata among the
Selling Holders who have requested participation in such Underwritten Offering
and any other holders of securities of the Partnership having registration
rights pari passu with the Purchasers’ registration rights that are described in
Schedule 3.02(g) of the Purchase Agreement, and (iii) third, any other holder of
securities of the Partnership, including the General Partner and its Affiliates.
The pro rata allocations for each Selling Holder who have requested
participation in such Underwritten Offering shall be the product of (a) the
aggregate number of Registrable Securities proposed to be sold by all Selling
Holders in such Underwritten Offering multiplied by (b) the fraction derived by
dividing (x) the number of Registrable Securities owned on the Closing Date by
such Selling Holder by (y) the aggregate number of Registrable Securities owned
on the Closing Date by all Selling Holders participating in the Underwritten
Offering. All participating Selling Holders shall have the opportunity to share
pro rata that portion of such priority allocable to any Selling Holder(s) not so
participating.
Section 2.03 Underwritten Offerings.
(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. If Holders holding at least $1,000,000 of Purchased Units
based on the purchase price per unit under the Purchase Agreement request, the
Partnership’s management shall be required to participate in a roadshow or
similar marketing effort in connection with any Underwritten Offering.

 

8



--------------------------------------------------------------------------------



 



(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder of Registrable Securities shall be entitled to any “demand” rights or
similar rights that would require the Partnership to effect an Underwritten
Offering solely on behalf of such Holder.
Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its best efforts to include such information in such prospectus
supplement;
(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;
(d) if applicable, use its best efforts to register or qualify the Registrable
Securities covered by the Shelf Registration Statement or any other registration
statement contemplated by this Agreement under the securities or blue sky laws
of such jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request; provided, however,
that the Partnership will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify or to
take any action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;

 

9



--------------------------------------------------------------------------------



 



(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Shelf Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Shelf
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;
(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Partnership of any notification
with respect to the suspension of the qualification of any Registrable
Securities for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, the Partnership agrees to,
as promptly as practicable, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent certified public accountants who have certified the Partnership’s
financial statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

 

10



--------------------------------------------------------------------------------



 



(i) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;
(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;
(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;
(l) use its best efforts to cause the Registrable Securities to be registered
with or approved by such other governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Partnership to enable
the Selling Holders to consummate the disposition of such Registrable
Securities;
(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
(o) if requested by a Purchaser, (i) incorporate in a prospectus supplement or
post-effective amendment such information as such Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; and (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and
(p) The Partnership agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of the
Registrable Securities of any Purchaser pursuant to this Agreement, and any
amendment or supplement thereof (any such registration statement or amendment or
supplement a “Purchaser Underwriter Registration Statement”), then the
Partnership will cooperate with such Purchaser in allowing such Purchaser to
conduct customary “underwriter’s due diligence” with respect to the Partnership
and satisfy its obligations in respect thereof.

 

11



--------------------------------------------------------------------------------



 



In addition, at any Purchaser’s request, the Partnership will furnish to such
Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter from time to time on such dates as such
Purchaser may reasonably request, (i) a “cold comfort” letter, dated such date,
from the Partnership’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Purchaser,
and (ii) an opinion, dated as of such date, of counsel representing the
Partnership for purposes of such Purchaser Underwriter Registration Statement,
in form, scope and substance as is customarily given in an underwritten public
offering, including a standard “10b-5” opinion for such offering, addressed to
such Purchaser; provided, however, that with respect to any Placement Agent, the
Partnership’s obligations with respect to this Section 2.04(p) shall be limited
to one time, with an additional bring-down request within 30 days of the date of
such documents. The Partnership will also permit legal counsel to such Purchaser
to review and comment upon any such Purchaser Underwriter Registration Statement
at least two (2) Business Days prior to its filing with the Commission and all
amendments and supplements to any such Purchaser Underwriter Registration
Statement within a reasonable number of days prior to their filing with the
Commission and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which such Purchaser’s legal
counsel reasonably objects in writing.
Each Selling Holder, upon receipt of written notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (f) of this Section 2.04 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
Section 2.05 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in the Shelf Registration Statement
or in an Underwritten Offering pursuant to Section 2.02(a) who has failed to
timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act, including the execution of the initial Selling Unitholder
Notice and Questionnaire attached at Exhibit B to this Agreement by the date
specified thereon.
Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities agrees not to effect any public sale or distribution of any
Registrable Securities during the 30-day period beginning the day after the
pricing date of an Underwritten Offering of equity securities by the Partnership
or its Affiliates (except as provided in this Section 2.06); provided, however,
that the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other unitholder of the Partnership on whom a
restriction is imposed. In addition, the lock-up provisions in this Section 2.06
shall not apply with respect to a Holder that (A) owns less than $1,000,000 of
Purchased Units, based on the purchase price per unit under the Purchase
Agreement, (B) has delivered an Opt Out Notice to the Partnership pursuant to
Section 2.02(a) or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02
hereof, but is unable to do so as a result of the priority provisions contained
in Section 2.02(b) hereof.

 

12



--------------------------------------------------------------------------------



 



Section 2.07 Expenses.
(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.
(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Shelf Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and Nasdaq
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the National Association of
Securities Dealers, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent certified public accountants for
the Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.
Section 2.08 Indemnification.
(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus

 

13



--------------------------------------------------------------------------------



 



contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Shelf Registration Statement or such
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.
(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

 

14



--------------------------------------------------------------------------------



 



(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its best efforts to:
(a) Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

 

15



--------------------------------------------------------------------------------



 



(b) File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and
(c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via Edgar, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or counterparties to any total return swaps; provided, however, that,
(a) unless such transferee is an Affiliate of such Purchaser, or a counterparty
to a total return swap, each such transferee or assignee holds Registrable
Securities representing at least $250,000 of the Purchased Units, based on the
purchase price per unit under the Purchase Agreement, (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee and identifying the securities with respect
to which such registration rights are being transferred or assigned, and
(c) each such transferee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.
Section 2.11 Limitation on Subsequent Registration Rights. Except as set forth
in Section 3.02(g) or Schedule 3.02(g) of the Purchase Agreement, from and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the outstanding Registrable Securities, (i) enter
into any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that is superior in any way to the registration rights
granted to the Purchasers hereunder or (ii) grant registration rights to any
other Person that would be superior to the Purchasers’ registration rights
hereunder.
ARTICLE III
MISCELLANEOUS
Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
(a) if to Purchasers, to the address set forth in Schedule 8.07 to the Purchase
Agreement,
with a copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173-1922
Attention:   Stephen E. Older, Esq.
Facsimile:   (212) 547-5444
Email:   solder@mwe.com

 

16



--------------------------------------------------------------------------------



 



(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and
(c) if to the Partnership:
Rio Vista Energy Partners L.P.
1313 East Alton Gloor, Suite J
Brownsville, Texas 78526
Attention:   Mr. Ian T. Bothwell
Facsimile:   (956) 831-0887
Email:   POCITB2@aol.com
with a copy to:
Mr. Ian T. Bothwell
840 Apollo Street, Suite 313
El Segundo, California 90245
Facsimile:   (310) 563-6255
Email:   POCITB2@aol.com
And with an additional copy to:
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention:   Roy E. Bertolatus
Facsimile:   (713) 238-7356
Email:   rbertolatus@akllp.com
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.
Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.

 

17



--------------------------------------------------------------------------------



 



Section 3.05 Aggregation of Purchased Units . All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflicts of Laws that would apply the
substantive law of some other jurisdiction.
Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

18



--------------------------------------------------------------------------------



 



Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of a Purchaser hereunder.
Section 3.15 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by a
Purchaser under this Agreement, such action shall be in such Purchaser’s sole
discretion unless otherwise specified.
Section 3.16 Equal Treatment of Purchasers. Neither the Partnership nor any of
its Affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee, payment for the redemptions or
exchange of Registrable Securities, or otherwise, to any holder of Registrable
Securities for or as an inducement to, or in connection with solicitation of,
any consent, waiver or amendment of any terms or provisions of the Registrable
Securities or this Agreement or any of the other agreements referred to in this
Agreement unless such consideration is paid to all Holders bound by such
consent, waiver or amendment, whether or not such holders so consent, waive or
agree to amend.
[Signature pages follow]

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto execute this Registration Rights
Agreement, effective as of the date first above written.

              RIO VISTA ENERGY PARTNERS L.P.
 
       
 
  By:   RIO VISTA GP LLC,
its General Partner
 
       
 
  By:   /s/ Ian Bothwell
 
       
 
  Name:   Ian Bothwell
 
       
 
  Title:   Acting CEO and Acting President
 
       

 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



              STANDARD GENERAL FUND L.P.
 
       
 
  By:   STANDARD GENERAL GP LLC,
its general partner
 
       
 
  By:   STANDARD GENERAL MANAGEMENT LLC,
its Managing Member
 
       
 
  By:   /s/ Nicholas Singer
 
       
 
  Name:   Nicholas Singer
 
       
 
  Title:   Co-Managing Member
 
       

 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE MANAGEMENT LLC
 
       
 
  By:   /s/ Parshu Shah
 
       
 
  Name:   Parshu Shah
 
       
 
  Title:   Director
 
       

 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



              STRUCTURED FINANCE AMERICAS, LLC
 
       
 
  By:   /s/ Sunil Hariani
 
       
 
  Name:   Sunil Hariani
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ John Arnone
 
       
 
  Name:   John Arnone
 
       
 
  Title:   Vice President
 
       

 
[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Purchasers
Standard General Fund L.P.
Credit Suisse Management LLC
Structured Finance Americas, LLC

 

Exhibit A - 1



--------------------------------------------------------------------------------



 



Exhibit B
RIO VISTA ENERGY PARTNERS L.P.
Selling Unitholder Notice and Questionnaire
Beneficial owners of our Units that do not complete this Notice and
Questionnaire and deliver it to us as provided below will not be named as
selling unitholders in the initial registration statement that will be filed by
Rio Vista Energy Partners L.P. with the Securities and Exchange Commission.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire as promptly as practicable after their acquisition of Registrable
Securities, and in any case no later than [ ____________ ], 2007, so that such
beneficial owners may be named. Please see the fax, email and other contact
information on the signature page below.
Certain legal consequences arise from being named a selling stockholder.
Beneficial owners are advised to consult their own securities law counsel
regarding being named or not being named a selling unitholder in the
registration statement.
Notice
The undersigned beneficial owner (the “Selling Unitholder”) of Units
representing limited partner interests (“Units”) in Rio Vista Energy Partners
L.P. (the “Partnership”) acquired in a private placement by the Partnership
(such Units, the “Registrable Securities”) hereby gives notice to the
Partnership of its intention to sell or otherwise dispose of Registrable
Securities beneficially owned by it and listed below in Item 3 (unless otherwise
specified under Item 3) pursuant to a registration statement to be filed by the
Partnership (the “Shelf Registration Statement”) with the Securities and
Exchange Commission. The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement, including
the indemnification provisions thereof.
The undersigned hereby provides the following information to the Partnership and
represents and warrants that such information is accurate and complete as of the
date hereof and undertakes to provide the Partnership with updates of this
information.

 

Exhibit B - 1



--------------------------------------------------------------------------------



 



Questionnaire

1. (a)  
Full legal name of Selling Unitholder:
 
 
    (b)  
Full legal name of the broker-dealer or other third party through which
Registrable Securities listed in Item (3) below are held:
 
 
    (c)  
Full legal name of The Depository Trust Company participant (if applicable and
if not the same as (b) above) through which Registrable Securities listed in
(3) below are held:
 
 
    (d)  
Full legal name of The Depository Trust Company participant (if applicable and
if not the same as (b) above) through which Registrable Securities listed in
(3) below are held:
 
 

2.  
Address for Notices to Selling Unitholder:
 
 

 

 

         
 
  Email:    
 
       

         
 
  Telephone, including area code:    
 
       

         
 
  Fax, including area code:    
 
       

         
 
  Contact Person:    
 
       

3.  
Ownership of Registrable Securities and Other Securities:

     
Number of Units of Registrable Securities Beneficially Owned:
 
 

 
       
Unless otherwise indicated in the space provided below, all Registrable
Securities listed in response to Item (3) above will be included in the Shelf
Registration Statement. If the undersigned does not wish all such Registrable
Securities to be so included, please indicate below the number of shares to be
included:
 
 

 

 

Exhibit B - 2



--------------------------------------------------------------------------------



 



     
A “beneficial owner” of a security includes:

  (1)  
Any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares:

  (a)  
voting power which includes the power to vote, or to direct the voting of, such
security; and/or,
    (b)  
investment power which includes the power to dispose, or to direct the
disposition of, such security;

  (2)  
Any person who, directly or indirectly, creates or uses a trust, proxy, power of
attorney, pooling arrangement or any other contract, arrangement, or device with
the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of section 13(d) or (g) of
the Securities Exchange Act of 1934, as amended; and
    (3)  
Any person who has the right to acquire “beneficial ownership" (defined by
reference to paragraph (1) above) of such security within sixty days, including
but not limited to any right to acquire: (a) through the exercise of any option,
warrant or right; (b) through the conversion of a security; (c) pursuant to the
power to revoke a trust, discretionary account, or similar arrangement; or
(d) pursuant to the automatic termination of a trust, discretionary account or
similar arrangement; provided, however, any person who acquires a security or
power specified in clauses (a), (b) or (c) above, with the purpose or effect of
changing or influencing the control of the issuer, or in connection with or as a
participant in any transaction having such purpose or effect, immediately upon
such acquisition shall be deemed to be the beneficial owner of the securities
which may be acquired through the exercise or conversion of such security or
power.

4.  
Ownership of Other Securities Owned by the Selling Unitholder:

     
 
Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Partnership other than
the Registrable Securities listed above in Item (3).
    (a)  
Number of Other Securities of the Partnership beneficially owned by the Selling
Unitholder:
 
 

 
    (b)  
CUSIP No(s).of such other Partnership securities beneficially owned:
 
 

 

 

Exhibit B - 3



--------------------------------------------------------------------------------



 



5.  
Voting or Investment Power Over the Selling Unitholder:
 
 

  (a)  
Names of natural persons or entities who have sole or shared investment power
over the Registrable Securities and other securities owned by the Selling
Unitholder. For purposes of this Item 5, “voting power” includes the power to
vote or direct the voting of such securities, and “investment power" includes
the power to dispose or direct the disposition of such securities.
 
 

 
    (b)  
Describe whether the natural persons or entities named in Item 5(a) have sole
voting or investment power over the Registrable Securities and other securities
owned by the Selling Unitholder.
 
 

 

6.  
Relationships with the Partnership
 
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the
Partnership (or its predecessors or affiliates) during the past three years. 
 

 
State any exceptions here: 
 

 

 

 

 

 

Exhibit B - 4



--------------------------------------------------------------------------------



 



7.  
Plan of distribution:
     
Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows (if at all):
Such Registrable Securities may be sold from time to time directly by the
undersigned or alternatively through underwriters or broker-dealers or agents.
If the Registrable Securities are sold through underwriters or broker-dealers,
the Selling Unitholder will be responsible for underwriting discounts or
commissions and agents’ commissions. Such Registrable Securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve block
transactions) (i) on any national securities exchange or quotation service on
which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market or (iv) through the
writing of options. In connection with the sales of Registrable Securities or
otherwise, the undersigned may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of Registrable
Securities in the course of hedging positions they assume. The undersigned may
also sell Registrable Securities short and deliver Registrable Securities to
close out short positions, or loan or pledge Registrable Securities to
broker-dealers that in turn may sell such securities. The Selling Unitholder may
pledge or grant a security interest in some or all of the Registrable Securities
owned by it and, if it defaults in the performance of its secured obligations,
the pledgees or secured parties may offer and sell the Registrable Securities
from time to time. The Selling Unitholder also may transfer and donate
Registrable Securities in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the Selling Unitholder
for purposes of the prospectus.
     
State any exceptions here:
 
 

 

 
Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Partnership. 
 

 

Exhibit B - 5



--------------------------------------------------------------------------------



 



The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
relating to prospectus delivery, in connection with any offering of Registrable
Securities pursuant to the Shelf Registration Statement. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.
The Selling Unitholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by Law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Partnership of any inaccuracies or changes in the information provided herein
that may occur subsequent to the date hereof at any time while the Shelf
Registration Statement remains effective.
All notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing at the address set forth below.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (7) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Partnership in connection with the preparation or amendment of the
Shelf Registration Statement and the related prospectus.
By signing below, the undersigned agrees that if the Partnership notifies the
undersigned in writing that the Shelf Registration Statement is not available,
the undersigned will suspend use of the prospectus until receipt of written
notice from the Partnership that the prospectus is again available.

 

Exhibit B - 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

              Beneficial Owner
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Dated: _________________
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE: (1) by fax or
email by [ _________________ ], 2007 to:
RIO VISTA ENERGY PARTNERS L.P.
1313 East Alton Gloor, Suite J
Brownsville, Texas 78526
Attention:    Mr. Ian T. Bothwell
Facsimile:    (956) 831-0887
Email:    POCITB2@aol.com
and (2) return the original, executed notice and questionnaire to the same at
the address above.

 

Exhibit B - 7